Citation Nr: 1209951	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma including nerve damage to the right and left lower extremities and neurogenic bladder.

2.  Entitlement to an effective date earlier than October 11, 2002, for the award of special monthly compensation based upon the need for aid and attendance.

(The issues of whether an August 1999 Board of Veterans' Appeals decision which denied entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 should be revised or reversed on the grounds of clear and unmistakable error (CUE) and entitlement to an all-terrain vehicle (John Deere Gator) under the provisions of an independent living program are addressed in separate decisions.)



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1954 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2008 and September 2009 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO developed the issue for an effective date earlier than October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma from the September 2009 rating decision, the Board finds correspondence received in April 2009 may be construed as a notice of disagreement with the assigned effective dates in the April 2008 rating decision.  There is no prejudice to the Veteran as a result of this clarification of the rating decision from which the appeal arises.  The issues on appeal have been appropriately developed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's claim for entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 was denied in an August 31, 1999, Board decision.

2.  The Veteran's request to reopen a claim for entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 was received by VA on October 11, 2002.

3.  VA records show an April 2008 rating decision established effective dates from October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma including nerve damage to the right and left lower extremities and neurogenic bladder.

4.  The Veteran's claim for entitlement to special monthly compensation based upon the need for aid and attendance was received by VA on November 14, 2008.

5.  VA records show a September 2009 rating decision established an effective date from October 11, 2002, for the award of special monthly compensation based upon the need for aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma including nerve damage to the right and left lower extremities and neurogenic bladder have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date earlier than October 11, 2002, for the award of special monthly compensation based upon the need for aid and attendance have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in October 2002 and November 2003.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes VA treatment and examination reports and the Veteran's statements in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Earlier Effective Date Claims

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In determining whether or not an earlier effective date is warranted, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

In this case, VA records show the Veteran filed a claim in June 1992 for additional injuries incurred as a result of VA treatment for a spinal tumor.  The issue was addressed in a June 1993 rating decision and in August 1999 the Board denied entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151.  Public records show the Veteran appealed that decision and that on August 1, 2002, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") affirmed the Board's August 1999 decision.  A motion for panel decision was denied on October 4, 2002.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) dismissed an appeal for lack of jurisdiction on December 19, 2003.

The Veteran submitted correspondence received by VA on October 11, 2002, requesting that his claim for the residuals of spinal surgery performed by VA on May 14, 1992.  VA records show that an April 2008 rating decision established entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma including nerve damage to the right and left lower extremities and neurogenic bladder effective date from October 11, 2002.  

In correspondence received by VA on November 14, 2008, the Veteran requested entitlement to special monthly compensation based upon the need for aid and attendance.  VA records show that a September 2009 rating decision established entitlement to special monthly compensation based upon the need for aid and attendance effective from October 11, 2002.  It was noted the award was based upon the grant of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151.  

VA records show that prior to October 11, 2002, the Veteran had established entitlement to service connection for the residuals of rectal stricture (30 percent) and hemorrhoids (10 percent).  A combined 40 percent rating had been in effect from January 24, 1991.

In statements in support of his claims for earlier effective dates the Veteran asserted that dates were warranted from 1992 when VA surgery was performed or from the date of his original claim in June 1992.  

Based upon the evidence of record, the Board finds the Veteran's claim for entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 was denied in a final August 31, 1999, Board decision.  In a separate decision at this time the Board has also found that the August 31, 1999, decision was not clearly and unmistakably erroneous.  The Board further finds that the Veteran's request to reopen a claim for entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 was received by VA on October 11, 2002.  An April 2008 rating decision established effective dates from October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma including nerve damage to the right and left lower extremities and neurogenic bladder.

The Board also finds that the Veteran's claim for entitlement to special monthly compensation based upon the need for aid and attendance was received by VA on November 14, 2008.  A September 2009 rating decision established an effective date from October 11, 2002, for the award of special monthly compensation based upon the need for aid and attendance.  

A comprehensive review the entire record reveals no evidence of any earlier filed unadjudicated formal or informal claim as to the issues on appeal.  Therefore, earlier effective dates for the awards of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma and for the award of special monthly compensation based upon the need for aid and attendance are not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.


ORDER

Entitlement to an effective date earlier than October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma including nerve damage to the right and left lower extremities and neurogenic bladder is denied.

Entitlement to an effective date earlier than October 11, 2002, for the award of special monthly compensation based upon the need for aid and attendance is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


